Citation Nr: 1521481	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-44 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1988 to January 1992.  

This appeal derived from a downstream element of a claim for service connection for PTSD that was received in February 2009.  This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for PTSD and assigned an initial 50 percent disability rating, effective February 3, 2009 (the day the claim for service connection was received by VA).  The Veteran entered a notice of disagreement with the initial disability rating assigned.  

In an October 2010 substantive appeal (on a VA Form 9), the Veteran requested a Board hearing at the local RO in Newark, New Jersey before a Veterans Law Judge (Travel Board hearing), which was subsequently scheduled for June 2011, and notice was sent to the Veteran.  The Veteran did not report for a scheduled Board hearing in June 2011 and has not provided good cause for not attending.  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Initial Disability Rating for PTSD

In an October 2010 substantive appeal (on a VA Form 9), the Veteran contended that his PTSD is manifested by most of the symptoms contemplated by a 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  In a May 2015 written statement, the representative indicated that the Veteran attempted suicide in November 2009 and contended that the most recent July 2009 VA examination report was no longer contemporaneous and the evidence of record does not adequately reveal the current state of the Veteran's PTSD.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).      

Further, VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In March 2009, the Veteran submitted two authorization and consent to release information (VA Form 21-4142) related to treatment for PTSD from Dr. R.S. and Dr. M.P. beginning in October 2006.  In an April 2009 private medical opinion, Dr. R.S. noted that the Veteran had received psychiatric treatment since October 2006.  These private treatment records have not been associated with the claims file.    

In a December 2009 notice of disagreement, the Veteran reported that he was hospitalized for three days following a suicide attempt in November 2009.  Treatment records from this hospitalization have not been obtained.  In May 2015, the representative indicated that the Veteran was receiving ongoing psychiatric treatment for PTSD.  The Board finds that the AOJ should contact the Veteran and request he submit the identified records or submit the appropriate authorizations for the AOJ to attempt to obtain the identified private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for PTSD (and not already of record), specifically 
(1) the November 2009 in-patient hospitalization following the reported suicide attempt, (2) treatment records from Dr. R.S., and (3) treatment records from 
Dr. M.P.  

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for PTSD.  The AOJ should attempt to obtain copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records  

2.  Then, schedule the Veteran for a VA examination(s) to assist in determining the current severity of the service-connected PTSD.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

3.  Then, readjudicate the issue on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



